Title: To George Washington from Charles-René-Dominique Sochet Destouches, 20 October 1781
From: Destouches, Charles-René-Dominique Sochet
To: Washington, George


                  
                     Monsieur
                     Le Neptune le 20e 8bre 1781
                  
                  Pendant le peú de temps que jay éu l’honneur de Commander LèsCadre du roy, jay fait tous mes efforts, pour prouver aux Etats únis, mon zèle, et le desir èxtréme que j’ai eu de leurs ètre ùtile.  les sentiments de respects, et d’admiration que votre excellence a m’inspirer, étoient pour moy un nouvel Éguillon.  la prise D’yorc, et Du Lord Cornwallis mait le Comble à ma satisfaction.  Je prie votre Éxcellence dèn recevoir les tres sincères témoignages, et les assurances du profond respect, avec lequel jay l’honneur d’etre. De Votre Excellence, Le-tres humble et tres obéissant serviteur 
                  
                     Destouches
                  
               